                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                            CR-11-47-GF-BMM

          Plaintiff,

    vs.
                                                ORDER ADOPTING FINDINGS AND
 KEVIN ALFRED GOBERT,                               RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 26, 2019. (Doc. 131.) The United States accused

Defendant Kevin Alfred Gobert of violating his conditions of supervised release

by: 1) failing to report for substance abuse testing; 2) failing to report for substance

abuse treatment; 3) failing to report to his probation officer as directed; 4) failing

to report for sex offender treatment; 5) failing to notify his probation officer of a

change in residence; and 6) failing to comply with his sex offender registration

requirements. (Doc. 128 at 2-4.) Gobert admitted to violation numbers one through

five. (Doc. 134 at 3.) The Government failed to meet its burden of proof with

respect to violation number six. Id.




                                           1
      Judge Johnston entered Findings and Recommendations on February 27,

2019. (Doc. 134.) Judge Johnston recommended that the Court revoke Jackson’s

supervised release. Id. at 3. Judge Johnston recommended that the Court commit

Jackson to the custody of the Bureau of Prisons for 6 months followed by 32

months of supervised release. Id. Judge Johnston further recommended that the

supervised release conditions imposed previously should be continued. Id.

      Gobert waived his right to object to Judge Johnston’s Findings and

Recommendations. (Doc. 135.) The Government did not file an objection. The

Court will review Judge Johnston’s Findings and Recommendations for clear error.

See McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings

and Recommendations. Gobert’s violations represent a serious breach of the

Court’s trust. A custodial sentence of 6 months followed by 32 months supervised

release, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 134) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Keith Alfred Gobert is

sentenced to 6 months imprisonment follow by 32 months of supervised release.




                                           2
DATED this 1st day of March, 2019.




                                3
